Name: 2008/623/EC: Commission Decision of 24Ã July 2008 on a financial contribution from the Community towards emergency measures to combat Newcastle disease in Estonia in 2007 (notified under document number C(2008) 3723)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  Europe;  agricultural policy;  health;  EU finance
 Date Published: 2008-07-29

 29.7.2008 EN Official Journal of the European Union L 200/24 COMMISSION DECISION of 24 July 2008 on a financial contribution from the Community towards emergency measures to combat Newcastle disease in Estonia in 2007 (notified under document number C(2008) 3723) (Only the Estonian text is authentic) (2008/623/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Articles 3(3) and 4(2) thereof, Whereas: (1) Decision 90/424/EEC lays down the procedures governing the Communitys financial contribution towards specific veterinary measures, including emergency measures. Pursuant to Article 4(2) of that Decision, Member States shall obtain a financial contribution towards the costs of certain measures to eradicate Newcastle disease. (2) Articles 3(5) and 4(2) of Decision 90/424/EEC lay down rules on the percentage of the costs incurred by the Member State that may be covered by the Community's financial contribution. (3) The payment of a Community financial contribution towards emergency measures to eradicate Newcastle disease is subject to the rules laid down in Commission Regulation (EC) No 349/2005 of 28 February 2005 laying down rules on the Community financing of emergency measures and of the campaign to combat certain animal diseases under Council Decision 90/424/EEC (2). (4) Outbreaks of Newcastle disease occurred in Estonia in 2007. The emergence of that disease represents a serious risk to the Community's livestock population. Estonia took measures, in accordance with Article 3(2) of Decision 90/424/EEC, to combat those outbreaks. (5) Estonia has fully complied with its technical and administrative obligations as set out in Article 3(3) of Decision 90/424/EEC and Article 6 of Regulation (EC) No 349/2005. (6) On 6 October 2007, Estonia submitted an estimate of the costs incurred in taking measures to eradicate Newcastle disease. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Financial contribution from the Community to Estonia A financial contribution from the Community may be granted to Estonia towards the costs incurred by that Member State in taking measures pursuant to Article 3(2) and 4(2) of Decision 90/424/EEC, to combat Newcastle disease in 2007. Article 2 Addressee This Decision is addressed to the Republic of Estonia. Done at Brussels, 24 July 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ L 55, 1.3.2005, p. 12.